DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 26 October 2022 have been considered.
Applicant presents no substantive arguments towards patentability, and the remarks are therefore unpersuasive.  The newly-presented claim language is addressed in the rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-5, 7, 10-11, 13, and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As per claim 1:
But for the recitation of using a hardware processor, the limitation, “generating, using the hardware processor, search results that are responsive to the search query, wherein each of the search results corresponds to a media content item,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the user manually scoring the media content item.
But for the recitation of using a hardware processor, the limitation, “prior to presenting the search results, identifying, using the hardware processor, at least one of the search results to be demoted from being presented within the search results that are responsive to the search query,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the user manually scoring the media content item.
But for the recitation of using a hardware processor, the limitation, “determining, using a hardware processor, a first plurality of scores associated with an entity, wherein the entity includes a media content item,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the user manually scoring the media content item.
But for the recitation of using a hardware processor, the limitation, “selecting, using the hardware processor, a plurality of ancestor entities that are hierarchically related to the entity, wherein the plurality of ancestor entities includes (i) a first ancestor entity that corresponds to a playlist that includes the media content item in which the playlist has a second ancestor entity that corresponds to a first user channel that uploaded the playlist and (ii) a third ancestor entity that corresponds to a user channel that uploaded the media content item,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “selecting” in the context of this claim encompasses the user manually identifying a playlist and a channel of the media content item.
But for the recitation of using a hardware processor, the limitation, “determining, using the hardware processor, an aggregate score of the media content item by inputting the first plurality of scores associated with the entity, the second plurality of scores associated with the first ancestor entity of the media content item, and the third plurality of scores associated with the third ancestor entity of the media content item into a classifier that outputs the aggregate score of the media content item,” as drafted.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the user manually adding the scores together, or averaging them, or the like, using pen and paper.
But for the recitation of using a hardware processor, the limitation, “determining, using the hardware processor, whether the media content item is to be demoted from being presented within the search results that are responsive to the search query based on the aggregate score,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the user manually deciding whether the aggregate score is high or low enough to indicate demotion.  As well, this is a mathematical calculation.  Specification [0046].
But for the recitation of using a hardware processor, the limitation, “in response to determining that the media content item is to be demoted based on the aggregate score [] performing, using the hardware processor, an action against a channel associated with a user account of the media content platform that provided the media content item that was deemed to be abusive based on the aggregate score,” as drafted, is a process that, under its broadest reasonable interpretation, covers terminating an account – managing a business relationship – as well as telling a customer that they are no longer welcome – managing relationships or interactions between people.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
If a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people or covers commercial or legal interactions, then it falls within the “Fundamental Economic Practices or Principles” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  
The claim recites an additional element of “receiving, using a hardware processor, a search query for one or more media content items.”  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element of “retrieving, using the hardware processor, a second plurality of scores associated with the first ancestor entity of the media content item and a third plurality of scores associated with the third ancestor entity of the media content item from one or more remote servers over a communication network.”  “Retrieving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element of “in response to determining that the media content item is to be demoted based on the aggregate score, causing, using the hardware processor, the search results to be presented in which the media content item is inhibited from being presented on a media content platform.”  “Presenting” is recited at a high level of generality (i.e., as a generic computer function of displaying data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patentable.

A similar analysis applies to claims 7 and 13.  The computer-readable medium of claim 13 is treated the same way as the hardware processor of claim 1.

As per claims 4, 10, and 16:
The claims recite an additional element “wherein the first plurality of scores comprises a classifier score that indicates a quality of the media content item and a protection score that indicates an amount of protection to the first ancestor entity of the media content item from demotion.”  This is insignificant extra-solution activity, as it is selecting a source and type of data to be manipulated.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claims are not patentable.

As per claims 5, 11, and 17:
The claim recites an additional element, “storing the first plurality of scores in a storage device, wherein the classifier score and the protection score are stored in different locations in the storage device.”  “Storing” is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patentable.

Allowable Subject Matter
The prior art does not teach demoting a media content item from being provided and classifying a user account used to provide the media content item as abusive based on an aggregate score of the media content item, the playlist in which the media content item appears, and the user channel that uploaded the media content item.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159